Title: To Thomas Jefferson from Edward Everett, 29 February 1824
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir,
Cambridge
Feb. 29. 1824.
Agreeably to an intimation in a note, which I wrote You sometime ago I now beg leave to offer to Your Acceptance a copy of a school book, which I have lately published.—The appearance of this work has been long delayed, by accidental Causes beyond my control, and the few observations, which I designed respectfully to offer to You, in reply to a portion of Your letter of February 23. of the last Year, have been delayed With it, till I fear You will have forgotten their Occasion. You may recollect that you expressed, in that letter, a dissent from the doctrine of Buttmann & the other Greek Grammarians, who admit but five Cases of Nouns & that You favored the opinion of the Messieurs of the Port Royal that the Greek, like the latin Grammar, ought to recognize six.—I have been led to give the preference to five Cases, from the Consideration that the Greek grammar is older than the latin, And that the first object of Grammar is to arrange And to Name the Phenomena, actually existing in the Structure of language. The Greek grammarians, who reduced their art to form, long before Grammar was heard of at Rome, Could of Course give Names only to the Phenomena, which they found in the language. On contemplating the Noun, they found in the singular Number five different forms, in which the same radical word occurs, & they called these So Many Cases As e.g.  λόγος, λόγου, λόγω, λόγν, λόγε.—On contemplating the word again, they found that it had a form expressive of Plurality λόγοι. They would Naturally expect to meet also with their five Cases here but on trial, there appear only four forms λόγοι, λόγον, λόγοις, λόγους. Their first thought would probably be, to say “Nouns have in the singular five Cases, in the plural four.” But farther reflection, the Natural bias in favor of Uniformity, & the Wish to simplify, would finally teach them to say “there are five Cases also in the plural, & the Vocative is like the Nominative.”— A Yet farther Scrutiny shows them that distinct from the form expressive of plurality, is that of duality. A third Number is therefore admitted into the grammar, because it exists in the language. But upon examining the dual form, it is found to have but two varieties λόγω and λόγιν. The dilemma w’d  again arise, whether it were best to say ‘Nouns have five Cases in the singular, four in the plural, and two in the dual Number,” Or to say “they have five Cases, and that in the dual the Nom. Acc. & Voc., & the Genit. & dat. Coincide.—Convenience & love of uniformity Would again decide them for the latter Course.—In all this process, We See Nothing, wh Could have suggested to the first grammarians, the idea of an ablative Case. Rather than of eight or ten other imaginary Cases; which exist in the Nature of things, but which language has not discriminated.— Now when the Latin grammar was Studied, As the Greek had already been, for the Same Reason that five Cases were adopted in Greek, Six would be in Latin; because Six varieties of the word are found in the Latin Language;—Not in all the declensions Nor in both numbers, but in the Most prominent  declension & in the singular Number. Hence there is good reason why the Latin & Greek grammars Sh’d differ on this point viz: because the Latin & Greek languages differ.—Whether, as a question of Convenience, at the present day, it Were desirable to assimilate the grammars of the two languages, in this respect, I will not pronounce. I only urge that historically, there is No reason for assuming An ablative in Greek grammar, because there is no such form in the language; Philosophically, there is no more reason to assume it than some 8 or 10 other Conceivable cases. Were Latin & Greek the only languages we have to learn, it would perhaps be desirable to assimilate their grammars. But since the Latin Nouns have 6 cases, the Greek 5, the German 4, the English pronoun 3, the English Noun two, and the Noun in the languages of southern Europe but one, and Since it Seems out of the question to Make So many usages conform to each other, it may deserve consideration, whether, even  on the Score of convenience, the grammar of each language Sh’d Not aim at an arrangement & naming of the phenomena in that language alone.Excuse, Dear Sir, the freedom, with which I have expressed an opinion differing from Yours. It is not an affected distrust of my Own, which I profess: and the precision of Your remarks does not allow Me to quote the words of the harper to Antigonus, “God forbid that Your Majesty Should know these petty things, better than I.”—Accept the assurance of my profound Respect and my Thanks for Your interesting letter.Edward Everett.